January 21, 2011

Mr. Peter Cario
Patterson & Wagner
Northwest Center
7550 I-10 West,  Suite 500
San Antonio, TX 78229

Mr. Tim Maloney
Law Office of Tim Maloney
900 S.E. Military Drive
San Antonio, TX 78214
Ms. Laura A. Cavaretta
Plunkett & Gibson, Inc.
70 NE Loop 410, Suite 1100
San Antonio, TX 78216


Ms. Elizabeth Conry Davidson
Attorney at Law
1802 Blanco Road
San Antonio, TX 78212-2614

RE:   Case Number:  09-0665
      Court of Appeals Number:  04-08-00200-CV
      Trial Court Number:  2007-CI-11855

Style:      TERRY LEONARD, P.A. AND APRIL DAWN HAIN, M.D.
      v.
      ANDRE GLENN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |